                                          250 Park Avenue
                                               7th Floor
                                       New York, New York 10177
                                         Phone: 212.300.5358
                                          Fax: 888.265.7054
                                        www.garbarinilaw.com

                                            February 21, 2020

VIA ECF
and EMAIL to (Failla_NYSDChambers@nysd.uscourts.gov)


Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:     Simon J. Burchett Photography, Inc. v. A.P. Moller Maersk A/S, 1:2019-cv-01576
                Plaintiff’s Intent to Seek to Withdraw Notice of Dismissal and Amend the
                Complaint


Your Honor:

        I represent the plaintiff in the above matter and write to update the Court on the status of the
above-referenced matter. On March 25, 2018 plaintiff submitted a letter to the Court requesting to
voluntarily dismiss this matter due to the fact that the U.S. Copyright Registration for the image at issue
had not been issued as of that date. (Dkt. No. 13.) After the March 25, 2018 letter, the U.S., Copyright
Registration for the image at issue was granted. Based on this Court prior precedent, this Court need
not dismiss the claims, but, in its discretion, may allow plaintiff to amend the Complaint once a
Registration has been received. See Laine v. Pride, No. 09 Civ. 3057, 2010 U.S. Dist. Lexis3657, 2010
WL 199927, at *45 (S.D.N.Y. Jan. 19, 2010); J. Racenstein & Co., Inc. v. Wallace, No. 96 Civ. 9222,
1997 U.S. Dist. Lexis14928, 1997 WL 605107, at *1 (S.D.N.Y. Oct. 1, 1997) ("Where an action is
commenced without registration being effected, the defect can be cured by subsequent registration, and
an appropriate amendment to the complaint may be made . . . ."); Demetriades v. Kaufmann, 680 F.
Supp. 658, 661, 62 (S.D.N.Y. 1988) (permitting plaintiff, "in the interests of substantial justice," to
amend complaint based on subsequent issuance of certificate of copyright registration where litigation
was commenced while application was pending).
        Not only has the relevant U.S. Copyright Office registration issued, but a substantial amount of
pertinent facts have come to light since the last round of letters. Multiple United States based third-
GARBARINI FITZGERALD P.C.
Page 2




parties have informed plaintiff that they obtained licenses/permission to use plaintiff’s copyrighted
images directly from defendant A.P. Moller Maersk. See e.g.:




One of the preceding copyrighted images is not at issue in this matter; yet. Maersk has also continued
to publicly display plaintiff’s copyrighted images without a license.
         Due to the additional copyrighted image(s) now at issue, and the continued licensing by Maersk
of the plaintiff’s copyrighted image at issue, plaintiff respectfully requests to withdraw the prior request
to file a Notice of Dismissal pursuant to Fed.R.C.P. 41, and instead amend the operative complaint to
reflect the substantial set of new relevant facts. Plaintiff has yet to speak with counsel for the defendant
on these issues, but will notify the Court immediately after the parties meet and confer.
                                                                 GARBARINI FITZGERALD P.C.


                                                              By:______________________________
                                                                        Richard M. Garbarini




cc: Defendant via ECF.
